Citation Nr: 1015561	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-13 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 
1985, May 1986 to May 1990, and February 17, 1991 to March 3, 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO determinations, which denied a 
claim for service connection for a back condition and granted 
service connection for bilateral pes planus (claimed as a 
left foot condition), assigning an evaluation of 30 percent, 
effective August 16, 2005.

In May 2008, a hearing was held before the undersigned 
Veterans Law Judge at the St. Petersburg, Florida RO. A 
transcript of that proceeding has been associated with the 
claims folder.

The Board notes that additional medical evidence was recently 
received after the most recent supplemental statement of the 
case (SSOC) was issued with respect to these issues.  
However, as this medical evidence merely duplicates medical 
evidence that is already of record, the Board will proceed to 
adjudicate the claims with no prejudice to the Veteran.  
Additionally, the Board notes that the Veteran submitted a 
waiver of initial review of evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304 in 
May 2008.

With respect to the Veteran's claim for service connection 
for a back disability, the Board notes that the Written Brief 
Presentation submitted in January 2010 by the Veteran's 
representative did not address this issue.  However, as the 
Veteran's representative was clearly afforded the opportunity 
to review the file and submit a Written Brief Presentation on 
this issue and opted to only submit argument at this time 
with regard to the Veteran's claim for an increased rating 
for his service-connected bilateral pes planus, the Board 
finds the Veteran's representative has had ample opportunity 
to submit argument with regard to the Veteran's claim for 
service connection for a back disability and will proceed to 
adjudicate this issue. 

By an October 2008 determination, the Board denied the 
Veteran's claim for an evaluation in excess of 30 percent for 
bilateral pes planus.  The Veteran appealed the Board's 
decision with respect to this issue to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2009, 
the Court issued an order granting a joint motion to remand 
(JMR) the appeal of this issue to the Board.  The appeal was 
returned to the Board for action consistent with the JMR and 
Court order.

Finally, the Board notes that, in the JMR, the Court stated 
that the evidence of record reflects that the Veteran has a 
hammertoe deformity of the left foot.  The Court indicated 
that appropriate evaluation of the Veteran's service-
connected pes planus disability would include consideration 
of either a separate disability rating for a hammertoe 
deformity, or alternatively, consideration of direct service 
connection for a left toe disability, which may currently be 
manifested as a hammertoe disability.  Therefore, in light of 
the JMR, and in consideration of the fact that the Veteran 
submitted a statement in January 2007 indicating that he 
broke his left big toe in the military and he believes it to 
be a service-connected condition, the Board finds that the 
issue of entitlement to service connection for a left toe 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus is 
manifested by abnormal weight-bearing alignment of the 
Achilles tendon, the need to wear shoe arches, complaints of 
foot pain when walking and standing, a limping gait, and 
complaints of weakness of the toes in the left foot only and 
fatigability with repeated use.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral pes planus have not been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letter dated in October 2005, January 2007, and May 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Additionally, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement (NOD) with the rating or 
the effective date of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board further concludes VA's duty to assist has been 
satisfied.  The Veteran's service, private, and VA medical 
records are in the file.  The Veteran has at no time 
referenced outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to the claim.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

With regards to the Veteran's claim for an increased rating 
for his bilateral pes planus, where the evidence of record 
does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  The Veteran's June 2007 VA examination 
report is thorough and consistent with contemporaneous VA 
treatment records.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Therefore, 
the examination in this case provides an adequate record upon 
which to base a decision with regards to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the Veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the Veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

An evaluation of 30 percent is currently assigned to the 
Veteran's bilateral pes planus, effective August 16, 2005, 
under Diagnostic Code 5276. 

Under this diagnostic code, a 30 percent evaluation is 
warranted for severe acquired bilateral flatfoot manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced acquired bilateral flatfoot manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
most recently in June 2007.  An x-ray of the Veteran's right 
foot revealed degenerative changes involving first MTP joint 
with marginal spurring, plantar calcaneal spur, pes planus 
deformity, and hallux vagus.  An x-ray of the Veteran's left 
foot revealed pes planus deformity, a prominent plantar 
calcaneal spur, and mild hammertoe deformity.  The Veteran 
complained of foot pain when walking and standing.  He also 
reported weakness of the toes in the left foot only and 
fatigability with repeated use.  No flare-ups of foot pain 
were reported.  At the time of this examination, the Veteran 
did not wear corrective shoes or use a cane or crutches.  He 
reported that the use of shoe inserts helped.  No effects on 
his daily activities were noted due to this condition, except 
that the Veteran cannot walk far distances or play 
basketball.  He had a limping gait, reportedly due to left 
leg weakness.  The Veteran reported pain in his left great 
toe.  The examiner noted that there was no additional range 
of motion loss, due to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  The 
Veteran had no joint instability of the toes or tenderness of 
the feet, except for tenderness of the left great toe and the 
balls and heels of both feet.  The examiner noted that the 
Veteran had abnormal weight-bearing alignment of the Achilles 
tendon, which can be corrected by non-tender manipulation.  
Non-weight-bearing alignment of the Achilles tendon is 
normal.
 
The Board notes that the claims folder also contains VA 
treatment records.  However, there is no indication in these 
records that the Veteran's bilateral pes planus has increased 
in severity since the June 2007 VA examination.  

At the May 2008 hearing, the Veteran reported that, in 
addition to wearing shoe arches, he also uses either a cane 
or a walker.  He asserted at this hearing that he has had a 
cane for about 10 years.  He further reported that he has 
spasms through his legs.  

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of a 50 percent rating.  
However, there is no indication in the June 2007 VA 
examination report, or in any other medical evidence of 
record, that the Veteran has marked pronation, extreme 
tenderness of plantar surfaces of the feet, or severe spasm 
of the tendo Achillis on manipulation.  While the Veteran was 
noted as having abnormal weight-bearing alignment of the 
Achilles tendon, there is no indication in the medical 
evidence of record that it cannot be improved by orthopedic 
shoes or appliances.  Although he testified during his 
hearing that his feet still hurt when wearing shoe arches, 
the Board notes that the Veteran has also specifically 
reported that his shoe arches nevertheless help his 
condition.  See VA examination report, June 2007.  In 
addition, the Board notes the Veteran's assertions at the May 
2008 hearing that he experiences leg spasms; however, as 
there is no objective indication in the medical evidence of 
record, to include the June 2007 VA examination report, of 
such spasms related to his bilateral pes planus, the Board 
finds that the evidence weighs against a finding that such 
spasms are severe so as to warrant a 50 percent rating.  
Similarly, while the Veteran has complained of some 
tenderness in his feet and left great toe, this tenderness 
has not been shown to be extreme so as to warrant a 50 
percent rating.  

Therefore, as the Veteran's disability does not meet the 
criteria for a 50 percent evaluation, the Board finds that 
the Veteran is adequately compensated with his current 
rating.  A higher rating is not warranted.  

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-5284 (2009).  The Board acknowledges that 
Diagnostic Code 5280 specifically evaluates hallux valgus.  
This diagnostic code, however, assigns a maximum evaluation 
of 10 percent.  Therefore, evaluating the Veteran's bilateral 
foot disability, to include hallux valgus, under Diagnostic 
Code 5276 has afforded the Veteran the opportunity to receive 
a higher evaluation of 30 percent, that he would otherwise be 
unable to receive under Diagnostic Code 5280. 

Furthermore, given the degree of symptoms and manifestations 
throughout the foot that are contemplated by Diagnostic Code 
5276, the Board finds that a separate disability rating under 
Diagnostic Code 5280 would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (2009).

Additionally, the Board acknowledges that the Veteran was 
noted at the June 2007 VA examination as having a mild 
hammertoe deformity on the left foot.  However, as noted 
above, this disability is being referred back to the RO to 
adjudicate as a separate claim for service connection.  As 
such, the Board lacks jurisdiction to evaluate this hammertoe 
deformity at this time. 

The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's 
holding under Deluca.  However, the examiner at the June 2007 
VA examination specifically noted that there was no 
additional range of motion loss, due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  Therefore, an increased evaluation is not 
warranted under Deluca. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In addition, the 
Veteran specifically reported at the May 2008 hearing that he 
is unemployable because of his memory, not his bilateral foot 
condition.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus is denied.


REMAND

The Veteran is also seeking service connection for a back 
disability.  He essentially contends that, although he was 
born with scoliosis, he believes that his congenital back 
condition was aggravated by intensive training in service.  
See hearing transcript, May 2008.  

The Veteran's October 1984 entrance examination reflects that 
he had dorsal-lumbar scoliosis, moderate, prior to his 
enlistment in the service.  This condition was not considered 
disqualifying.  
The Board acknowledges that the Veteran sought treatment for 
back pain during service.  Specifically, he sought treatment 
for back pain in April 1987, May 1987, and July 1989.  
Significantly, it appears that each instance of treatment 
coincided with treatment related to his now service-connected 
bilateral food condition.

The record reflects that, in June 2007, the Veteran underwent 
a VA examination.  The examiner reviewed the claims folder 
and noted the Veteran's medical history.  Upon evaluation of 
the Veteran, the examiner noted that he had L4-L5 disc space 
narrowing with marginal spurring.  He also noted that he had 
marginal spurring without disc space narrowing at T10-T11 and 
L1-L2.  He ultimately noted diagnoses of lumbar disc disease; 
lumbar degenerative joint disease; and thoracic scoliosis, 
noted on his enlistment examination.  As to the etiology of 
these disabilities, the examiner explained that he could not 
offer an opinion regarding the possible relationship between 
the Veteran's service and his lumbar disc disease and lumbar 
degenerative joint disease, as any opinion would be 
speculation.    

As such, this issue was remanded by the Board in October 2008 
in order to afford the Veteran another VA examination.  The 
Board directed that opinions should be provided regarding the 
etiology of the Veteran's back disability and its possible 
relation to the Veteran's active duty or his service-
connected pes planus.  

In October 2008, an examiner reviewed the claims file and 
noted the Veteran's assertion that he has been having low 
back pain and mid-back pain since service.  He reported that 
he could not recall whether he sought medical treatment for 
these complaints in service.  The examiner noted that he 
could not find evidence of treatment or visits for low back 
in the claims file.  It was noted on the enlistment 
examination that the Veteran had scoliosis of the back. The 
examiner noted that the Veteran's scoliosis is as likely as 
not to be congenital.  The Veteran reported a bad injury in 
1998 resulting in head and brain injury but could not recall 
what happened exactly.  The Veteran reported having low back 
pain and some mid-back pain all the time with no flare-ups.  
Upon examination, the examiner diagnosed the Veteran with 
degenerative joint disease of the lumbar and thoracic spine.  
The examiner noted that the Veteran also has thoracic 
scoliosis, which was noted on enlistment, and stated that 
this scoliosis is as likely as it is not to be congenital.  
The examiner went on to state that he agreed with the 
previous evaluation for compensation and pension that the 
above thoracolumbar spine condition cannot be related to 
service or to service-connected pes planus without resorting 
to mere speculation based on the above history and since 
documentation of a chronic low back condition in service is 
lacking.  

As noted above, the Veteran sought treatment for back pain on 
several occasions throughout service.  While the examiner who 
conducted the October 2008 VA examination indicated that he 
reviewed the claims file, he made no reference to the 
Veteran's in-service back complaints or treatment.  Moreover, 
he stated that he did not find evidence of treatment or 
visits for low back pain.  The examiner went on to base his 
opinion that the Veteran's spine condition cannot be related 
to service or to his service-connected pes planus without 
resorting to mere speculation at least in part on a lack of 
documentation of a chronic low back condition in service.   

Therefore, in light of the fact that the October 2008 VA 
opinion appears to be based on an inaccuracy in the review of 
the Veteran's service treatment records, the Board finds that 
the necessity for a new VA examination is shown for the 
proper assessment of the Veteran's claim for service 
connection for a back disability.  38 U.S.C.A. § 5103A (West 
2002).  This issue must be remanded once again in order to 
schedule the Veteran for a VA examination to determine 
whether, based on an accurate review of the service treatment 
records, the Veteran has a current back disability that was 
caused or aggravated by his active duty service or his 
service-connected pes planus.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Additionally, the Board notes that, under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  An October 31, 2005, notice letter was sent to the 
Veteran with regard to his back claim.  However, this letter 
did not provide the Veteran with proper notice of the 
requirements for establishing service connection on a 
secondary basis.  As the Board will be considering whether 
the Veteran's back disability may be secondary to his 
service-connected bilateral pes planus, the Veteran should be 
given appropriate VCAA notice of the requirements for 
establishing secondary service connection, according to 
38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and 
to assist.  Particularly, the Veteran 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310.

2.	Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for a back 
disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a 
review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

    a) diagnose all back disabilities 
shown to exist;

b) indicate which, if any, of these 
disabilities are congenital or 
developmental in nature; and, if so, 
opine whether the Veteran now has 
additional disability due to disease 
or injury superimposed upon such 
defect;

c) as to each disease or disability 
identified, opine as to whether it is 
more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that it 
originated during active 
service/active duty; or is in any 
other way causally related to his 
periods of active service/active duty; 

d) as to each disease or disability 
identified, opine as to whether it is 
more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his service-
connected pes planus.

e) provide detailed rationale, with 
specific references to the record, for 
the opinions provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent SSOC.  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


